              Case: 1:20-cv-00151 Doc #: 1 Filed: 01/22/20 1 of 6. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE NORTHERN DISTRICT OF OHIO

                                       EASTERN DIVISION


LINITED STATES OF AMERICA,                         )CASE NO.
                                                   )
                               Plainti氏            )JUDGE
                                                                 ・

                                                   )


                 V.                                )

                                                   )

S19,725.00 UoS.CURRENCY SEIZED ON              )
OCTOBER 24,2017,BY HOMELAND                      )
SECURITY INVESTIGATIONS,                           )

                                                   )
                               Defendant.          )COMPLAINT IN FORFEITURE
         NOW COMES plaintiff, the United States of America, by Justin E. Herdman, United

States Attomey for the Northern   District of Ohio, and Henry F. DeBaggis, Assistant U.S.

Attomey, and files this Complaint in Forfeiture, respectfully alleging, in accordance with

Supplemental Rule G(2) of the Federal Rules of Civil Procedure, as follows:

                            JURISDICTION AND INTRODUCTION

         1.      This Court has subject matter jurisdiction over an action corlmenced by the

United States under 28 U.S.C. Section 1345, and over an action for forfeiture under 28 U.S.C.

Section 1355(a). This Court also has jurisdiction over this particular action under 21 U.S.C.

Section 881(a)(6).

         2.      This Court has in rem juisdiction over the defendant currency: (i) pursuant to 28

U.S.C. Section 1355(b)(l)(A) because acts giving rise to the forfeiture occurred in this distri,ct;

and,   (ii) pursuant to 28 U.S.C. Section 1355(b)(1)(B), incorporating 28 U.S.C. Section   1395,
               Case: 1:20-cv-00151 Doc #: 1 Filed: 01/22/20 2 of 6. PageID #: 2




because the action accrued in this   district. This Court will have control over the defendant

currency through service of an arrest warrant in rem, which U.S. Customs and Border Protection

will   execute upon the defendant currency. See, Supplemental Rules G(3Xb) and G(3)(c).

         3.       Venue is proper in this district: (i) pursuant to 28 U.S.C. Section 1355(bXl)(A)

because acts giving rise to the forfeiture occurred in this district; and,   (ii) pursuant to 28 U.S.C.

Section 1395 because the action accrued in this district.

         4.       On October 24,2017, the defendant$19,725.00 in U.S. Currency was seized from

William Ruiz, III at the Cleveland Hopkins International Airport. The seizure was made

pursuant to a Homeland Security Investigations (HSI) / Cleveland Police Department (CPD)

investigation. The defendant currency is now in the custody of the federal govemment.

         5.       Subsequent to the seizure, U.S. Customs and Border Protection (CBP)

commenced an administrative forfeiture proceeding against the defendant currency. A claim to

the defendant currency was submitted by William Ruiz,       III in the administrative forfeiture

proceeding, thereby requiring the filing of this judicial forfeiture action.

          6.      The defendant$19,725.00 in U.S. Currency is subject to forfeiture to the United

States under 21 U.S.C. Section 881(a)(6) in that    it constitutes proceeds from illegal drug

trafficking activities, and/or was used - or was intended to be used - in exchange for illegal

controlled substances, and/or was used - or was intended to be used - to facilitate illegal drug

traffi cking activities.

                                            FORFEITURE

          7.      On October24,2017, William Ruiz,III arrived at Cleveland Hopkins

International Airport for a Spirit Airlines flight with a final destination of Los Angeles,
                                                    つ４
            Case: 1:20-cv-00151 Doc #: 1 Filed: 01/22/20 3 of 6. PageID #: 3




Califomia and he walked to a Transportation Security Administration (TSA) area designated as a

security checkpoint for administrative screening.

       8.         During the TSA security screening of Ruiz's calry-on bag, TSA officers identified

large bulk masses inside the carry-on bag, which upon further inspection were found to be U.S.

Currency inside pants' pockets and wrapped in clothing throughout the bag.

       9.         TSA officers then coordinated with HSI agents and inside Ruiz's carry-on bag

agents identified medical marijuana documentation from the State of California.

       10.        Subsequently, law enforcement inspected the one piece of luggage checked by

Ruiz, which was a high-end, airtight, water-resistant Pelican brand gun carrying case, which was

modified by removal of the interior protective foam, which increased the interior area of the

carrying case. Upon inspection, the carrying case was found to be empty but contained

marijuana residue/shake.

       1   1.     During an interview at the airport with HSI agents, Ruiz gave vague, incomplete

and inconsistent statements about the source(s) of the currency.

        12.       During the airport interview, Ruiz claimed the currency was revenue from his real

estate business   W&W Housing, LLC and that he was flying to California for business; however,

he could not    identiff the business property in Califomia, he could not explain why he had   a one-


way ticket and although he said he planned to visit a friend in California, he did not know his

friend's last name or telephone number.

       13.        A state law enforcement narcotics canine alerted to the presence of narcotics on

the $19,725.00 in U.S. Currency.




                                                    3
             Case: 1:20-cv-00151 Doc #: 1 Filed: 01/22/20 4 of 6. PageID #: 4




          14.       The U.S. currency found in Ruiz's carry-on bag was seized as illegal narcotics

proceeds. The total amount of U.S. currency seized was $19,725.00 and is the defendant

currency in the instant case.

          15.
                '   The breakdown of the defendant $19,725.00 was as follows: 60 ($100) bills, 69

($50) bills, s09 ($20) bills, 9 ($10) bills and 1 ($5) bill.

          16.       Prior to his attempted travel to Los Angeles with the $19,725.00 in U.S. Currency,

on July 5,2077, William Ruiz, III brought a sealed parcel containing approximately 2.3

kilograms of marijuana to the U.S. Post Office located at 9029 Airport Boulevard, Los Angeles,

Califomia and paid cash to have the marijuana shipped to a residence in Cleveland, Ohio.

Subsequently, Ruiz was indicted for a felony violation in California relating to this attempted

interstate shipment of a controlled substance, he failed to appear in court and a warrant was

issued for his arrest on December 3, 2018.

           17.      On May   l2,2}lg,law   enforcement executed a search warrant at William Ruiz,

III's   residence at   XXXX West 50ft   Street, Cleveland, Ohio and seized 12 handguns, rifles, bump

stock, ammunition, a marijuana scale with residue, over 200 THC cartridges, THC compressed

oil "dabs/butter," $13,775.00 in U.S. Currency, multiple cell phones, body arrnor, a quarter

pound of marijuana in a vacuum sealed bag from the sidewalk outside the residence and

surveillance cameras inside and outside the residence.

          18.       On May 13,2019,law enforcement talked to William Ruiz, III at Metro Hospital

in Cleveland, Ohio, where he was recovering from a gunshot wound he suffered on May           11,

2019, during a drug robbery at his residence and Ruiz told law enforcement that he "occasionally

sells marijuana."




                                                    4
           Case: 1:20-cv-00151 Doc #: 1 Filed: 01/22/20 5 of 6. PageID #: 5




        19.     On December 30, 2019, Claimant William Ruiz, III was indicted in the Cuyahoga

County Court of Common Pleas in Case Number 646685-19-CR and charged with Drug

Trafficking of more than fifty grams but less than two hundred fifty grams of hashish in a solid

form with a Firearm Specification and with a Forfeiture of Money in a Drug Case Specification

relative to the $13,775.00 in U.S. Currency seized at Ruiz's residence on May 12,2019.

                                          CONCLUSION

        20.     By reason of the foregoing, the defendant $19,725.00 in U.S. Currency is subject

to forfeiture to the United States under 21 U.S.C. $ 881(aX6) in that it constitutes proceeds from

illegal drug trafficking activities, and/or was used - or was intended to be used - in exchange for

illegal controlled substances, and/or was used - or was intended to be used - to facilitate illegal

drug traffi cking activities.

        WHEREFORE, plaintift the United States of America, requests that this Court enter

judgment condemning the defendant currency and forfeiting it to the United States, and

providing that the defendant currency be delivered into the custody of the United States for

disposition according to law, and for such other relief as this Court may deem proper.

                                                       Respectfully submitted,

                                                      Justin E. Herdman
                                                      United States Attorney
                                                      Northern District of Ohio


                                               By:
                                                       Henry F. DeBaggis (OH: 0007561)
                                                       Assistant United States Attomey
                                                       Carl B. Stokes U.S. Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, Ohio 44113
                                                       21 6.622.37 49 I F ax: 216.522.7 499
                                                       Henry.DeBaggis@usdoj. gov
           Case: 1:20-cv-00151 Doc #: 1 Filed: 01/22/20 6 of 6. PageID #: 6




                                           VERIFICAT10N

STATE OF OHIO                 )
                               )SS.
COUNTY OF CUYAHOGA)

       I,HeFlry F.DeBaggis,under penalty ofpeJllry,depose and say that l am an Assistant

United States Attorllcy for the NortheHI Dist五   ct of Ohio,and thc attomey for the plaintiffin the

within entitlcd action. The forcgoing Complaint in Forfciture is based upon infollllation

offlcially provided to Fne and,to my knowledge and bcliet is truc and correct.


                                                              _t
                                                              'l            € (fl--=-v--
                                                          |
                                                          It"*y F.^)'
                                                          a,

                                                                   DeBaggis (OH: 0007561)
                                                          Assistant United States Attorney
                                       ＾
                                       ｍ




                                                               i 2.
                                   ｎ


                                       ｙ




        Sworn to and subscribed            presence   this            day of January,2020.
                                   一




                    DIANE SCHNEIDER
                      NOTARY P∪ BLiC
                      STATE OF OH10                            脇
                                                          Notary Public

                    CUYAHOGA COUNIY




                                                      6
                                   Case: 1:20-cv-00151 Doc #: 1-1 Filed: 01/22/20 1 of 2. PageID #: 7
JS 44 (Rev 02/19)                                                                        CIVIL COVER SHEET
                                                                                                                   お
                                                       ]￨‰ ;慶  胃 馴 鑑￡ 鴨 ‰  継離     』 勝 滞 J柵盟 留t馨 認観 螺 楷謝辮 霞論製 飢%蹄 品譜
:騨きよl∬ ￨:職 li晩掘1鍛                                                  0黙 VACk7 P4(′ F OF7″
                                                                  ,7R【 ′ [■
                                                            iSEEハ 型          (」           ζ
                                                                                          力                             rS′
                                                                                                                              ̀,Rし
                                                                                                                                     ク

I。   (a)PLAINTIFFS                                                                                                                    DEFENDANTS
unled states of Amerlca                                                                                                             $19,725 00 U S Currency

     (b)COunけ 。f Residcncc           of First Listed PlainifF                                                                         COunけ Of Rcddence of FIst Li■ ed Defendant Cuyaho9a                                           County
                                    FX'FP7カ Vび SP′ン
                                                  4Ⅳ 7/11 α 姦 )                                                                                              (IN(え SPん ズ″V7/1F̀И SES(ハ ′
                                                                                                                                                                                       ιり
                                                                                                                                      NOTE:      IN LAND CONDEMNATION CASES,USE THE LOCAT10N OF
                                                                                                                                                  THE IRACT OF LAND INVOLVED

              ヽ     ″                                                                                                                    Attomevs (ll Knou'nl
   電銭 g黎 拠 Ъ
離 し合       餡 乱」電知 辟織 "〃                                                                                                             Solomon S. Abady / Abady Law Firm,
801 West Superior Avenue,Suite 400,Cleveland,Ohio 44113                                                                             1 185 Avenue of the Americas, Floor 3

216‑622‑3749                                                                                                                        NewYork, NY 10036 212-202-0542

II.    BASIS OF JURISDICTION 0't","                                  "x"   in one tlox onty)                   IH.CITIZENSHIP OF PRINCIPAL PARTIES″                                                             'た ,ι   ご″7 、‐177̀力 でおθr′ ″ノ″Ⅲ〃        '々
                                                                "n                                                              (F'ot Dieercity Cases    OnU                                                        and One Rox     for   Defendant)
il t       U.S.Govement                  O     3     Federal Question                                                                                           PTF             DEF                                                       PTF         DEF
              Plaintiff                                (U.5. Covemment Not d Party)                                     Citlzen ofThs State                     EJ l             □   1     hcorpomtedorPrincipalPlae I 4                              O     4
                                                                                                                                                                                               ofBusiness In This State

D2 U.S,coveIment                         D4          Diversity                                                          Ciizen of Another Statc                 □    2           □   2     hcorpomtedondPrincipalPlace                     n 5        O     5
     Defendmt                                          (lndicale Citizewhip of Parties in ltem        lll)                                                                                     of Buiness In Anothr State

                                                                                                                        Cincn or SubJect ofa                    □    3          E1 3       ForcignNation                                   O6         A6

IVo NATURE OF SUITrPあ                          cθ   α
                                                    ″        加0″ ′Bα θ″ryp                                                                                                        Click hcrc br


D I l0 lnsumce                              PERSONAL INJITRY                           PERSONAL INJllRY                 d     625 Drug Related Seirue                E1422 Appea128 USC 158                     O 375 False Claims Act
O 120 Maine                             口 310 Arplane        E1 365 PersonJ I両 岬 ―                                                  ofProperty   2l   USC 881        E1423 Withdrawal                           O 376QuiTm(31 USC
D    130   Miller Act                   0 315 Auplane PrOttct      Product Liabiliり                                     D     690   Oths                                           28 USC 157                                 3729(a)\
D 140 Negotiable Instrment                    Liabriけ             □ 367 Health Cary                                                                                                                             O       400   State Reapportioment
O [50 Rrcovery ofOverpayment            □ 320 Assault,Libel&         Phamaccutlcal                                                                                                                              O       410   AntiEst
         & Enforcement of Judgment        Siander              Pcrsond lnJ町                                                                                          O         820 Copyriglts                   O       430   Banks md Bmking
D    t5l Medicre Act               E1330 Federal Employcrs'      Product Liabi‖ ″                                                                                    O         830 Patmt                        D       450   Comerce
D    152 Recovery ofDefaulted             Liabil●         E1368 Asbestos Personal                                                                                    D         835 Patent - Abbreviated         0       460   Deportation
         Student Loms              E1340 Mannc                  LIJtt Product                                                                                                      New Drug Application         D       470   Racketwr lnfluened md
           (Excludes Vetrms)            E1345 Manne PrOduct                             Liabili″                                                                                                                              Compt Orgaiations
0    153 Recovery ofoverpalment                     Liabiliw                           PIRSONAL PROPERTY                                                                                                        O       480 Consmer Credit
           of Veterm's Benefits         口 350 Motor Vehiclc                     口 370 0ther Fraud                       D     710 Fair Labor     Stmdrds                       861 HIA(139                      D       485 Telephone Consumer
                                                                                                                                                                     ロ ロ ロ ロ




D    160 Stockholders' Suits            E1355 Motor Vchiclc                     □ 371 Tnlth in Lending                        Act                                              862 Black Lung(923)                            Prot@tion Act
O    l90OtherConb:act                               Product Liabi[″           E1380 0ther Personal                      O 720 Labor/Ir4magmmt                                  863 DIWCわ IWW(405(g))            O       490 Cable/Sat TV
D    195 Contract hoduct Liability      □ 360 0ther Personal                       Propcrッ Dalnage                                   Relatiore                                 864 SSID Tltle XVI               O       850 Srcuities/CommoditieV
D    196 Fmchise                              l● 町                              □ 385 Propett Dalnttc                   fl    740 Railway LaborAct                             865 RSI(405(3))                              Exchange
                                        E1362 Rttonall● Iy―                        PrOduct Liab‖ iけ                     D     751 Fmily md Medical                                                              O       890 Othq Statutory Actiom
                                                                                                                                  LeaYe Act                                                                     D       891 Agriculnral Acts
                                                                                                                        0     790 Other Labor Litigation                                                        D       893 Enviromental Maftqs
D    210 Lmd Condermation               O   440 Other Civil Rights                     Habx    Corpus:                  O     791 Employe€ Retirement                          870 Taxes(U S Plalntiff          D       895 Freedom of Infomalion
D    220 Foreclosure                    D   441 Voting                            0    463 Alien Detainee                         Income Secuity Act                               or Defendant)                              Act
O    230 Rent Leme & Ejectment          D   442 Employment                        D    510 Motions to Vacate                                                                   871 RS― ―硼 rd Pa y               D       896 Arbitration
O    240 Torts to Lmd                   O   443 Housing/                                   Sentence                                                                                26 USC 7609                  D       899 Administrative hrcedue
D    245 TortProduct Liability                      Accomodations                 O    530 Geneml                                                                                                                           Act/Review or Appeal of
O    290 All Other Real Property        O   445 Amer.       w/Disbilities     -   D    535 Death Penalty                                                                                                                      Agency Decision
                                              Employment                            Other:                                    462 Natualiation Application                                                      0       950 Constitutionality    of
                                        O 446 Amer. w/Disbilities -               O 540 Mmdamu & Othq                         465 Other Immipratign                                                                         State Statutes
                                              Other                               O 550 Civil Rights                                Actions
                                        O   448 Education                         O     555 Prircn Condition
                                                                                  ll    560 Civil Detainee -
                                                                                           Conditions of
                                                                                           Confinement

V. ORIGIN               ('loce on 'X" in one   Box    onlg
Xl蹄 鳳ng                      口 2 Rcm6ved from                        O 3          Remanded from                CI   4   Reinstated or            D    5 Transferred from                   □    6   Multidistrict               E1 8 Multidistrict
                                                                                                                                                                                                                                                       ‐
                                   Statc Court                                    Appellate Court                       Reopened                        Another District
                                                                                                                                                                 ノ                                  キ
                                                                                                                                                                                                    I脂霊:n̲                              出亀
                                                                                                                                                                                                                                         ::誡
                                               Cite the U.S. Civil Statute under which you are filing (Do not cileiurbdictioaal staalrd unl6s diwnit')

           CAUSE OF ACT10N
                                               むず
                                                ド腎譜冊8贅馬l pursuantto 21 USC 881
                                                                                                                                                                                         CHECK YES only if demanded in                    complaint
            REQUESTED IN                              CHECK IF THISIS A CLASS ACT10N                                     DEIIAND S
                                                      UNDER RULE 23,F RCvP                                                                                                               JURY DEⅣ 眈 ND:       fl Yes                       □ No
            COル IPLAINT:
vHI.RELATED CASE(S)                                  (See   instmctions)
    IF ANY                                                                                                                                                                     DOCKET NUヽlBER




                                                                                            想 PLYING IFP                                                                                            MAG JUDGE
      RECEIPT#                       小 10UNT
                       Case: 1:20-cv-00151 Doc #: 1-1 Filed: 01/22/20 2 of 2. PageID #: 8

                                             UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF OHIO

l.                Civil Categories: (Please check one cateoorv onlv).


                   1. A               General Civil
                   2. l-l             Administrative Review/Social Security
                   3. E               Habeas Corpus Death Penalty
        .lf under Title 28,
                            52255, name the SENTENCING          JU DGE:


                                                      CASE NUMBER:
ll.     RELATED OR REFILED CASES. See LR 3. 1 wh ich        p rovides in pertinent part. " lf an action is filed or removed tothiscourt

        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the in tial case assignment without regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

        This action   I     S   neureoto              PEND|NGcivil case
                                                                            f    sa   REFlleo case    l-l   was PREVIOUSLY REMANDED
                                            "nother
lf applicable, please indicate on page 1 in section Vlll, the name of the Judge and case number.


lll.    ln accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

       ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGMPHS 1 THRU 3 IN ORDER, UPON FINDING WHICH
       PARAGRAPH APPLIES TO YOUR CASE ANSWER IT AND STOP,

        (1)       Resident defendant. lf the defendant resides in a cou nty within th is d istrict, please set forth the n am e of such
        countv
                     Cuyahoga
       "ounirr.
       E    lon fo, tt         purpose of ansurering the above, a corporation is deemed to be a resident of that county in which
        it has its principal "place of business in that district.

        (2)       Non.Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
                  wherein the cause of action arose or the event complained of occurred.
        COUNTY:

        (3)       Other Cases. lf no defendant is a resident of th is d istrict, or if the defendant is a corporation not having a principle
                  place of business within the district, and the cause of action arose or the event complained of occurred outside
                  this district, please set forth the county of the plaintiffs residence.
        COUNTY:

lV.     The Counties inthe Northern District of Ohioaredivided into divisions as shown below. Afterthecountyis
        determined in Section lll, please check the appropriate division.
                                                                                                                     ¨
                                                                                                            Ｔ
                                                                                                            ｕ
                                                                                                            ｓ
                                                                                                            ｃ
                                                                                                            ａ
                                                                                                            ｒ
                                                                                                            ａ
                                                                                                            ︐        ﹂
                                                                                                                     ｋ
                                                                                                                     ａ
                                                                                                                     ｅ
                                                                                                                     ︐
                                                                                                            蜘
                                                                                                      ｉ
                                                                                                      ｔ
                                                                                                      ｍ叩
                                                                                                      ︐




                                                                                                                                Ｗ
                                                爬Ｃ
                                                ¨側




                                                                                                                            ｄ
                                                     ｉ ｉ
                                                     ｔ ｔ




                                                                                                                                        ｅ
                                                                                                                                    ｙ
                                                     ｎ ｎ

                                                     ｅ ｅ
                                                     ｓ ｓ
                                                修
                                                側
                                                     ｔ
                                                     ｉ
                                                     ｎ

                                                     ｅ
                                                     ｓ




       WESTERN DIViSiON

                   TOLEDO                      (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                                Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                                Vanwert, williams, Wood and Wyandot)
         Case: 1:20-cv-00151 Doc #: 1-2 Filed: 01/22/20 1 of 1. PageID #: 9




                       IN THE UNITED STATES DISTRICT CttURT

                        FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES ttF AMERICA,                     )CIVIL ACTION NO.
                                               )
                     Plaintl氏                  ) JUDGE
                                               )

              V.                               )

                                               )

$19,725.00U.S.CURRENCY SEIZED ttN              )

oCTOBER 24,2017,BY HttMELAND                   )

SECURITY INVESTIGATIONS,                        )

                                                )

                      Dcfendant.                ) PRAECIPE


       Please issue a Warrant of Arrest in Rem on the Defendant $19,725.00 in U.S. Currency to

the Customs and Border Protection on behalf of the United States Attorhey's Office.

                                            Respectfully submitted,

                                            Justin E. Herdman


                                     By:
                                            Helllry F.DeBaggis(OH:0007561)
                                            Assistant United Statcs Attorllcy
                                            801 West Superior Avenuc
                                            Suitc 400
                                            Cleveland,OH 44113‑1852
                                            Tel.(216)622‑3749
                                            Fax。 (216)522‑7499
                                                                gOV
                                            Herlry.DeBaggis@usd●・
                Case: 1:20-cv-00151 Doc #: 1-3 Filed: 01/22/20 1 of 1. PageID #: 10




                       て
                       鷹■lteb          J勇 )tateメ           震)1メ trict(じ ourt
                                                           う
                                         NORTHERN DISTRICT OF OHIO

                                                                                         WARRANT OF
                                                                                        ARREST IN REM

    TO:     CUSTOMS AND BORDER PROTECTION, AND/OR ANY OTHER DULY
            AUTHOzuZED LAW ENFORCEMENT OFFICER:

            WHEREAS,       on 01D?J2A0                a                Complaint in Forfeiture
    was filed in this Court by Justin E. Herdman, United States Attorney for this District, on behalf of the United
    States, against:

         $19,725.00 U.S. Currency (CATS ID# l8-CBP-000611)

             and WHEREAS, the defendant properties are currently in the possession, custody or control of the United
    States; and,

             WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
    Forfeiture Actions directs the Clerk of the Court to issue a warrant of arrest in rem for the arrest of the defendant
    properties; and,

             WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
    Forfeiture Actions provides that the warrant of arrest in rem must be delivered to a person or organization
    authorized to execute it;

            YOU ARE COMMANDED to arrest the defendant properties by serving a copy of this warrant on the
    custodian in whose possession, custody or control the properties are presently found, and to use whatever means
    may be appropriate to protect and maintain it in your custody until further order of this Court.

            YOU ARE FURTHER COMMANDED to file the same in this Court with your return thereon.



     VlTNESS
     ヽ         THE HONORABLE                                        UNITED STATES DISTRICTJUDGE AT


゛




                                         Returnable                 days after issue.

                                            U.S. Customs and Border Protection
                             Case: 1:20-cv-00151 Doc #: 1-4 Filed: 01/22/20 1 of 1. PageID #: 11




                                                    D)epartIIlent of the Treasury
                                                                 Federa′       Law Enforcement ngencた s
                                               P■ 00■ SS■ ■●■IPT二 ■■ ■■TU■ ‖

 PLAINTIFF                                                                                             COURT CASE NUMBER
 Unitcd Statcs of AInerica
 DEFENDANT                                                                                             TYPE OF PROCESS
 S19,725.00 in UoS.Currency                                                                            Warrant Of AFreStin Rem
 SERVE                    NAME OFINDIVIDUAL,COMPANY,CORPORAT10N,ETC TO SERVE OR DESCRIPT10N OF PROPERttY TO SEIZE
                          $19,725.00 in UoSo Curtencv
         AT              ADDRESS (Street or RFD, Apartment No., City, State and Zip Code)


 SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                    NUMBER OF PROCESS TO BE
                                                                                                                                                                      1
 Henry F. DeBaggis, Assistant United States Attorney                                                   SERVEDIN THIS CASE
 Office of the United States Attorney                                                                  NUMBER OF PARTIES TO BE
                                                                                                                                                                      1
 801 W. Supetior Avenue, 400 United States Courthouse                                                  SERVEDIN THIS CASE
 Cleveland, Ohio 44113                                                                                 CHECK BOXIF SERVICEIS ON USA


 SPEC:ALINSTRUCT10NS OR OTHER INFORMAT10N THAT VVILL ASSISTIN EXPED!TING SERVICE(lncludes Business and ALernate
Addresses,Telephone Numbers,and Eslmated Times Available Fo「                 Service)




 S,n7=夕
                                   ;瞑 Ψ「睦m
 SIGNATURE AND DATE OF PERSON ACCEPTING PROCESS
                                                                           ttd蹄 聰                     T
                                                                                                                                   TELEPHONE NO
                                                                                                                            216‑622‑3749
                                                                                                                                                                          DATE
                                                                                                                                                                      01/22/2020



                    SPACE EELOW                    「
                                                         On usE●               F TR■ ASunV LAW■                        ‖
                                                                                                                       『
                                                                                                                              Om● ■H■ ‖ T AG■ ‖ ● V
 I   acknNledge re@ipt for the total number   Distlcl of Ongin    District to Serve     SIGNATURE OF AUTHORIZED TREASURY AGENCY OFFICER                                   DATE
 Of proess indicated                          No                  No.-
 l HEREBY CERTIFY AND RETURN THATI口 PERSONALLY SERVED,[コ HAVE LECAL EVIDENCE OF SERVICE, 口 HAVE EXECUTED AS SHOWNIN Ⅲ
                                                                                                                    REMARKSt THE PROCESS DESCRIBED
 ON THE INDIVIDUAL,00MPANY,CORPORAT10ǸETC,AT THE ADDRESS SHOWN ABOVE OR ON THE ADDRESS:NSERTED BELOW
 Eコ    lHEREBY CERT!FY AND RETURN THATIAM UNABLE TO LOCATE THEINDIV:DUAL,COMPANY,CORPORAT10N,ETC NAMED ABOVE
 NAME&TITLE OFINDIVIDUAL SERVED IF NOT SHOWN ABOVE                                                     tr     A person of suitable age and discretion then residing
                                                                                                              ln the defendants usual place of abode.
                                                                                                                                                          □□
                                                                                                                                                               Ａ Ｐ
                                                                                                                                                               Ｍ Ｍ




 ADDRESS: (Complete only if different than shown above)                                                   DATE OF SERVICE        TIME OF SERVICE


                                                                                                       SIGNATURE,TITLE AND TREASURY AGENCY


 REMARKS:




TD F 90‐ 22.48 (6ノ 96)
          Case: 1:20-cv-00151 Doc #: 1-5 Filed: 01/22/20 1 of 2. PageID #: 12




                          IN THE UNITED STATES DISTRICT CttURT

                           FOR THE NORTHERN DISTRICT OF OHIO

                                       EASTERN DIVISION

UNITED STATES OF AMERICA,                       )CIVIL ACTION NO.
                                                    )
                        Plainti氏              )JUDGE
                                                    )
                V.                        )
                                                    )
$19,725.00U.S.CUttNCY SEIZED ON                 )
OCTOBER 24,2017,BY HOMELAND                     )
SECURITY INVESTIGATIONS,                        )
                                                    )
                        Defcndant.                  ) NOTICE


Party-in-Interest:             William Ruiz
                               c/o Solomon S. Abady
                               Abady Law Firm, P.C.
                               1 185 Avenue of the Americas, Floor 3

                               New York, NY 10036

         The above-captioned forfeiture action was filed in U.S. District Court on Jantary 22,

2020.   A copy of the complaint is attached. If you claim an interest in any of the defendant

property, the following applies.

         Pursuant to Rule G of the Supplemental Rules for Admiralty or Maritime and Asset

Forfeiture Claims, you are required to file with the Court, and serve upon Henry F. DeBaggis,

plaintiff s attorney, whose address is United States Attorney's Office; United States Court House;

801 West Superior Avenue, Suite 400; Cleveland, Ohio 44113, a verif,red claim to the defendant

property within thirty-five (35) days after your receipt of the complaint. Said claim shall

contain the information required by Rule G(5) of the said Supplemental Rules. Additionally,

you must file and serve an answer to the complaint or a motion under Rule 12 of the Civil Rules
         Case: 1:20-cv-00151 Doc #: 1-5 Filed: 01/22/20 2 of 2. PageID #: 13



of Procedure, within twenty (20) days after the filing of the claim, exclusive of the date of filing.

If you fail to do so, judgment by default will   be taken for the relief demanded in the complaint.

                                                 Respectfully submitted,

                                                 Justin E. Herdman



                                       町         Hcrlry F.DeBaggis(OH:0007561)
                                                 Assistant Unitcd Statcs Attorllcy
                                                 801 West Superior Avenue
                                                 Suite 400
                                                 Clevcland,OH 44113‑1852
                                                 Tcl.(216)622… 3749
                                                 Fax。(216)522‑7499
                                                 Hcrlry.DeBaggis@usda.gov
